103 F.3d 118
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.W.A. MACGUIRE, Plaintiff-Appellant,and UNITED STATES of America ex rel W.A. Macguire, Plaintiff,v.John A. BOGGS;  The Florida State Bar, Defendants-Appellees.
No. 96-2249.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1996.Decided Dec. 18, 1996.

W.A. MacGuire, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaint, and denying Appellant's motion for leave to amend his complaint.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  MacGuire v. Boggs, No. CA-96-978-A (E.D. Va.  July 19 & Aug. 8, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.